John F. Stroud, Justice, dissenting. Appellant was charged by information and convicted by a jury of second degree murder in that he did “knowingly cause the death of Tommy Stacker under circumstances manifesting extreme indifference to the value of human life.” Ark. Stat. Ann. § 41-203 (2) defines “knowingly” as it is used in this context: A person acts knowingly with respect to a result of his conduct when he is aware that it is practically certain that his conduct will cause such a result. The majority of this court has incredibly reversed the conviction by finding that “shooting into the crowd is the only way that appellant could have been practically certain that a death would result.” The shooting occurred at night in an area of several night clubs, and Ms. Helen Pace, the appellant’s girlfriend, estimated that between 40 and 50 persons were on the streets there at the time of the shooting. It was undisputed that the appellant fired five shots from a .38 pistol at Carl Glass as he ran down Wright Avenue in Little Rock. Apparently Tommy Stacker was not standing in a crowd, but was standing outside one of the clubs talking to Gussie Dean Henderson. She testified that they were about to enter the club when someone called to him, and he was shot as he stepped off the curb to cross the street. I think the shooting by appellant was clearly under circumstances manifesting extreme indifference to the value of human life and that it was practically certain that wildly firing five shots in that crowded area would either kill Carl Glass or someone else. I would affirm the conviction. Fogleman, C.J., and Hickman, J., join in this dissent.